Case 1:17-bk-13071   Doc 71   Filed 04/16/19 Entered 04/16/19 08:21:53   Desc Main
                              Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

IN RE:                                 :     CASE NO. 17-13071
DAWN K. WARMAN                               CHAPTER 13

DEBTOR(S)                              :     JUDGE BETH A. BUCHANAN

                                       :     TRUSTEE’S RESPONSE TO MOTION TO
                                             ALLOW DISBURSEMENT OF ATTORNEY
                                             FEES(DOC. 68) AND REQUEST FOR
                                             HEARING ON MAY 16, 2019 AT 2:00
                                             P.M.


      Comes now the Chapter 13 Trustee, Margaret A. Burks, and files the
following Response to the Motion to Allow Disbursement of Attorney Fees (Doc.
68) filed by debtor’s counsel.     This Motion refers to a fee application
approved pre-confirmation by an Order of October 17, 2018 (Doc. 55) awarding
debtor’s total application of $4,592.50, of which $2,092.50 was to be
disbursed by the Trustee.

      The Trustee is currently holding $15,258.90 (after fees on receipt).

      Debtor has withdrawn her opposition to the pending Motion to Dismiss,
which is likely to lead to dismissal of debtor’s case before the Motion to
Allow Disbursement is ripe.

      Creditor U.S. Bank, National Association, as Trustee has pending a
Motion for Adequate Protection Or In The Alternative for Relief from the
Automatic Stay and Co-Debtor Stay (Doc. 64). This Motion requests
disbursement of all funds on hand to U.S. Bank as adequate protection. This
Motion is currently scheduled for hearing on May 16, 2019 at 2:00 p.m.

      Debtor’s counsel has also filed an additional fee application (Doc. 69)
seeking an additional $935.00 from available proceeds. The Trustee does not
object to these additional fees, but notes that if granted they would further
conflict with the relief sought by U.S. Bank.

      Wherefore, the Trustee prays that counsel’s Motion be set for hearing
at the same time as U.S. Bank’s Motion so that all issues regarding
disposition of the $15,259.90 on hand be considered together, whether or not
the above captioned case is dismissed in the meantime.


                                       Respectfully submitted,



                                 /s/   Margaret A. Burks, Esq.
                                       Margaret A. Burks, Esq.
                                       Chapter 13 Trustee
                                       Attorney Reg. No. OH 0030377
Case 1:17-bk-13071   Doc 71   Filed 04/16/19 Entered 04/16/19 08:21:53   Desc Main
                              Document     Page 2 of 2


                                       Francis J. DiCesare, Esq.
                                       Staff Attorney
                                       Attorney Reg. No. OH 0038798

                                       Tammy E. Stickley, Esq.
                                       Staff Attorney
                                       Attorney Reg No. OH 0090122

                                       600 Vine Street, Suite 2200
                                       Cincinnati, Ohio 45202
                                       513 621-4488
                                       513 621-2643 (facsimile)
                                       mburks@cinn13.org – correspondence only
                                       fdicesare@cinn13.org
                                       tstickley@cinn13.org




                           CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Response was served
electronically on the date of filing through the court’s ECF System on all
ECF participants registered in this case at the email address registered with
the court and

      by ordinary U.S. Mail April 16,2019 addressed to:

Dawn K. Warman
Debtor address
7724 Hunters Trail
West Chester, Ohio 45069


                                       /s/   Margaret A. Burks
                                             Margaret A. Burks
